UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam Diversified Income Trust The fund's portfolio 6/30/12 (Unaudited) CORPORATE BONDS AND NOTES (41.2%) (a) Principal amount Value Basic materials (1.9%) Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $3,317,000 $3,217,490 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 3,895,000 4,235,813 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,735,000 2,933,288 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.468s, 2013 (Netherlands) 989,000 880,210 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 103,000 110,339 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 804,000 783,900 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 3,918,000 3,976,770 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,302,000 2,310,485 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,125,000 1,126,230 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.662s, 2017 (Germany) EUR 3,548,000 4,198,681 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $452,000 389,850 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,725,000 1,759,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 2,841,000 3,203,228 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,700,000 1,908,250 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 1,150,000 1,548,960 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $140,000 147,700 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 1,205,000 1,211,025 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 2,490,000 2,732,775 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 2,335,000 2,498,450 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 4,200,000 4,404,750 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 540,000 541,350 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,585,000 1,707,838 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,471,000 2,440,113 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 2,255,000 3,037,393 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $435,000 454,575 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 569,000 574,690 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 82,000 82,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 1,533,000 1,722,709 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 5,048,000 5,880,920 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 2,451,000 2,530,658 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 1,000 1,116 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 2,295,000 2,426,963 Capital goods (2.0%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 3,995,000 4,289,631 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 326,000 345,560 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,229,000 1,265,870 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) 973,168 905,046 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) EUR 749,451 842,006 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 500,000 661,426 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 685,000 906,153 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $369,000 383,760 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 4,330,000 4,784,650 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,425,000 1,460,625 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,194,000 1,271,610 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,050,000 2,193,500 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec notes 10 1/8s, 2020 630,000 644,175 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 475,000 648,173 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $3,085,000 3,324,088 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,324,000 4,243,703 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 972,000 1,078,920 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,373,000 3,103,160 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,445,000 1,533,506 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 1,430,000 1,720,791 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 1,019,000 1,395,647 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 $3,375,000 3,366,563 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/2s, 2021 (New Zealand) 680,000 646,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 1,410,000 1,484,025 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. notes 7 3/4s, 2016 EUR 2,660,000 3,490,071 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 $885,000 958,013 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 885,000 915,975 Ryerson, Inc. company guaranty sr. notes 12s, 2015 3,661,000 3,679,305 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 2,190,000 2,376,150 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,830,000 1,976,400 Terex Corp. sr. unsec. sub. notes 8s, 2017 808,000 838,300 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 4,057,000 4,148,283 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,893,000 2,082,300 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 4,200,000 4,609,500 Communication services (4.6%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 847,000 880,880 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 800,000 892,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 4,663,000 5,071,013 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,634,000 1,744,295 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,906,000 2,068,010 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 4,006,000 4,316,465 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 3,021,000 2,915,265 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 2,017,000 2,097,680 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 3,103,000 2,823,730 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,006,000 2,870,730 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 2,065,000 2,126,950 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 3,740,000 3,969,075 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 950,000 1,018,875 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 3,373,000 3,432,028 Equinix, Inc. sr. unsec. notes 7s, 2021 1,840,000 2,033,200 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 620,000 666,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,405,000 1,510,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 4,000,000 4,240,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,949,000 2,070,813 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,202,000 3,482,175 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 4,928,000 5,260,640 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,949,000 2,061,068 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 11,200,093 11,564,096 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 2,801,000 2,885,030 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 1,920,000 1,982,400 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 1,560,000 2,104,850 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $1,699,000 1,834,920 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,493,000 1,567,650 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 515,000 528,519 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 386,000 423,635 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 5,905,000 6,148,581 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 654,000 654,818 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 684,000 684,855 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 3,892,000 4,057,410 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 353,000 319,906 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 1,647,000 1,412,303 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 3,406,000 3,669,965 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,202,000 3,578,235 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 2,520,000 3,552,031 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $610,000 679,994 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,508,856 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 2,503,000 2,740,785 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 735,000 782,775 Sprint Capital Corp. company guaranty 8 3/4s, 2032 1,134,000 1,031,940 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,610,000 2,906,050 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 4,280,000 4,387,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 2,886,000 2,763,345 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 4,027,000 4,520,308 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 1,625,000 1,706,250 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 730,000 971,982 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 495,000 667,528 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 540,000 607,538 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 2,398,000 3,292,614 Unitymedia GmbH 144A sr. sub. notes 9 1/2s, 2021 (Germany) EUR 665,000 908,882 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 1,855,000 2,464,876 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 1,624,000 2,184,318 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 1,990,000 2,689,465 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 242,000 423,470 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) $730,000 748,890 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 640,000 690,286 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 4,110,000 4,432,932 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,135,000 993,125 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR 1,262,887 1,070,782 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $710,000 763,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,884,000 3,143,560 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 780,000 826,800 Consumer cyclicals (7.4%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 360,000 389,700 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 570,000 450,300 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 4,005,000 3,414,263 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 3,145,000 2,681,113 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 3,600,000 3,888,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 3,304,000 3,469,200 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 1,520,000 1,558,000 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 1,030,000 1,054,473 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 525,000 525,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,870,000 3,124,713 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 565,000 576,300 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,030,000 988,800 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 956,000 834,110 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 3,635,000 3,071,575 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 600,000 618,000 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,185,000 1,262,025 Building Materials Corp. 144A sr. notes 7s, 2020 2,425,000 2,612,938 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 830,000 881,875 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 1,965,000 2,102,550 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,865,000 1,976,900 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 3,478,000 2,378,083 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 3,259,000 3,556,384 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 855,000 949,050 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,760,000 2,470,200 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 735,000 769,913 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 3,825,000 3,930,188 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 680,000 737,800 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 4,284,279 4,723,418 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 4,178,000 3,634,860 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 4,829,000 5,263,610 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 685,000 711,544 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 2,472,000 3,308,004 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $3,470,000 3,270,475 DISH DBS Corp. company guaranty 7 1/8s, 2016 461,000 505,948 DISH DBS Corp. company guaranty 6 5/8s, 2014 3,500,000 3,753,750 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 1,219,000 1,353,090 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 3,413,000 3,686,040 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 3,127,000 3,564,780 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 3,355,000 3,434,681 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 5,605,000 5,951,849 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,480,000 1,643,160 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 2,635,000 2,894,545 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 2,045,000 2,126,800 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 900,000 1,096,148 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 775,000 897,770 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 2,197,000 2,312,343 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 970,000 1,068,213 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 2,849,000 3,169,513 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 4,588,000 4,702,700 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 3,485,000 4,404,752 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 265,000 342,142 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $655,000 733,600 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 580,000 594,500 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 4,258,000 4,438,965 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,175,000 2,381,625 Limited Brands, Inc. sr. notes 5 5/8s, 2022 855,000 880,650 Lottomatica Group SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 3,337,000 3,574,914 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 $1,000,000 1,032,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 2,075,000 2,398,252 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,765,000 141,200 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,420,000 1,462,600 MGM Resorts International company guaranty sr. notes 9s, 2020 637,000 707,070 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 915,000 919,575 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,481,000 1,525,430 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,120,000 1,139,600 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,295,000 1,375,950 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 5,090,325 5,319,390 Navistar International Corp. sr. notes 8 1/4s, 2021 3,313,000 3,180,480 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,890,000 1,880,550 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 1,790,000 1,982,425 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,343,000 2,460,150 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 2,240,000 2,189,600 Owens Corning company guaranty sr. unsec. notes 9s, 2019 4,225,000 5,260,125 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 2,466,000 2,731,095 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 1,713,000 1,777,238 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,280,000 1,398,400 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,085,000 1,152,813 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 2,900,000 3,153,750 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 5,050,000 6,409,624 QVC Inc. 144A sr. notes 7 1/2s, 2019 $1,890,000 2,097,900 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 4,000,000 3,790,000 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 695,000 679,363 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,500,000 3,850,000 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 545,000 564,075 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,139,000 2,966,355 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 1,225,000 1,246,438 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Germany) EUR 2,595,000 3,452,274 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $535,000 567,100 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 1,825,000 1,957,313 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 888,000 963,489 Sears Holdings Corp. company guaranty 6 5/8s, 2018 1,678,000 1,497,615 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 3,360,000 3,796,800 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,125,000 1,161,563 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 1,010,000 1,065,550 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 375,000 382,500 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 505,000 496,163 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,265,000 2,358,431 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,247,000 2,454,848 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 2,243,000 857,948 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 162,000 118,463 Travelport, LLC 144A sr. notes 6.461s, 2016 (PIK) 694,000 530,910 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,853,000 1,297,100 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,395,000 1,851,839 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $5,495,000 6,278,038 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 270,000 338,418 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $1,615,000 1,627,113 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 2,324,000 2,486,680 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 1,500,000 1,545,000 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 1,160,000 1,284,700 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 816,000 909,840 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 5,000,000 5,375,000 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 4,720,000 4,802,600 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,053,000 3,243,813 Consumer staples (2.8%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 16,800,000 9,197,216 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $1,293,000 1,415,835 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 3,000,000 3,086,250 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 520,000 557,700 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 1,030,000 1,361,547 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $1,492,000 1,699,015 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 1,484,272 1,634,555 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 3,612,000 3,088,260 Claire's Stores, Inc. 144A sr. notes 9s, 2019 1,705,000 1,724,181 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 2,193,000 2,508,244 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,401,000 2,719,133 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 885,000 951,375 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 4,000,000 4,330,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 560,000 624,400 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,498,000 2,654,125 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,296,000 4,704,120 Dole Food Co. 144A sr. notes 8s, 2016 1,710,000 1,784,813 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 3,348,000 4,076,822 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $2,115,000 2,321,213 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 1,110,000 1,338,607 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $800,000 858,000 Hertz Holdings Netherlands BV sr. sec. bonds Ser. REGS, 8 1/2s, 2015 (Netherlands) EUR 1,000,000 1,360,981 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,129,000 2,897,529 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $680,000 661,300 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 3,515,000 3,268,950 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 1,183,000 1,215,533 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 725,000 764,875 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,730,000 2,989,350 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 4,000,000 4,080,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,745,000 1,784,263 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 595,000 673,838 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 1,705,000 1,709,263 Service Corporation International sr. notes 7s, 2019 970,000 1,042,750 Service Corporation International sr. notes 7s, 2017 3,136,000 3,488,800 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 3,865,000 4,410,931 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,790,000 2,873,700 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 4,025,000 4,331,947 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,026,000 1,087,560 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,430,000 2,539,350 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 490,000 501,025 Energy (8.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 605,000 508,200 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 2,010,000 1,718,550 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 221,000 278,225 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 3,610,000 4,099,431 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 319,000 269,555 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 3,000,000 2,535,000 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 643,000 298,995 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 520,000 543,400 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 1,150,000 1,175,875 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,581,000 4,787,145 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,640,000 1,822,450 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 260,000 274,950 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 565,000 684,069 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $5,240,000 5,646,100 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 416,000 404,560 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,947,000 1,888,590 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 660,000 646,800 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 3,280,000 3,403,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 896,000 887,040 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 2,355,000 1,948,513 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $1,829,000 1,920,450 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 7,000,000 7,262,500 Continental Resources, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 1,905,000 1,933,575 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,652,000 5,969,925 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 650,000 640,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 3,793,000 4,153,335 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 765,000 799,425 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 2,650,000 2,746,063 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 5,316,000 4,624,920 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 1,264,000 1,153,400 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 2,205,000 2,083,725 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 2,260,000 2,276,950 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 1,810,000 2,007,942 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,452,800 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 3,305,000 4,087,128 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 740,000 874,081 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 1,090,000 1,208,548 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 8,525,000 9,516,799 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,000,000 3,810,000 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 175,000 169,750 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 2,818,000 2,818,000 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 773,000 1,245,634 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $568,000 286,840 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,042,000 1,015,950 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 450,000 436,500 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 540,000 556,200 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,918,000 3,253,570 Laredo Petroleum, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 655,000 681,200 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 813,000 766,253 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 6 1/8s, 2020 (Russia) 5,000,000 5,243,500 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 2,380,000 2,608,218 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,905,000 1,945,481 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 3,295,000 2,504,200 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 3,725,000 3,557,450 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 750,000 783,750 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 1,000,000 1,065,000 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 1,620,000 1,611,900 Oasis Petroleum, Inc. company guaranty sr. unsec notes 6 7/8s, 2023 1,045,000 1,045,000 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 3,610,000 3,916,850 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,425,000 1,546,125 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 1,465,000 1,567,550 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 6,000,000 6,600,000 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 208,000 210,600 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 6,500,000 7,735,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,270,000 3,253,650 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 1,575,000 1,914,129 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 3,035,000 3,586,845 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,350,000 1,495,716 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 26,185,000 18,136,255 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 3,200,000 1,747,168 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 3,000,000 1,647,390 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 5,000,000 3,545,450 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 23,250,000 19,676,708 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 14,010,000 10,695,094 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 13,895,000 11,289,688 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 6,425,000 6,360,750 Petroleos Mexicanos company guaranty sr. unsec. notes 6 1/2s, 2041 (Mexico) 1,000,000 1,167,500 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 10,500,000 11,865,000 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 765,000 938,273 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 2,790,000 3,599,100 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 2,100,000 2,635,500 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 467,500 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,710,000 1,665,113 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,640,000 1,779,400 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 790,000 780,125 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,321,000 3,619,890 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,885,000 3,029,250 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 4,260,000 4,238,700 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 68,000 67,150 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 6,298,000 6,376,725 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,105,000 1,132,625 SM Energy Co. 144A sr. notes 6 1/2s, 2023 315,000 320,119 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 875,000 882,656 Williams Cos., Inc. (The) notes 7 3/4s, 2031 522,000 647,978 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 690,000 871,420 Financials (7.2%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,231,000 1,084,819 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 1,690,000 1,660,425 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,815,000 1,911,759 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 1,379,000 1,385,895 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 4,595,000 5,008,550 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 7,290,000 8,192,138 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 168,000 161,167 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,333,000 1,476,298 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 4,248,000 4,609,080 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 1,745,000 938,312 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $1,500,000 1,526,250 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 6,730,000 6,895,210 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,958,000 1,960,448 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,235,000 1,309,100 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,000,000 1,135,000 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,350,000 1,377,000 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 1,080,000 1,112,400 CIT Group, Inc. 144A bonds 7s, 2017 3,411,048 3,417,444 CIT Group, Inc. 144A bonds 7s, 2016 2,259,000 2,264,648 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,885,000 3,108,588 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,710,000 1,757,025 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 1,137,000 1,225,118 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 2,420,000 2,395,800 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 3,250,000 2,559,375 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,659,000 2,881,463 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 2,335,000 2,676,494 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,541,000 1,651,650 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 1,092,000 1,242,378 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $375,000 382,031 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 270,000 273,713 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 4,000,000 4,250,000 Industry & Construction Bank St. Petersburg OJSC Via Or-ICB unsec. sub. notes FRN 5.01s, 2015 (Russia) 1,695,000 1,639,913 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 345,000 352,763 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 775,000 775,000 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 2,500,000 3,063,880 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes 8s, 2012 76,000,000 1,358,703 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 4,365,000 4,280,882 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2068 935,000 1,136,025 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 1,140,000 1,148,550 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,029,000 1,134,473 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 2,545,000 2,583,175 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 3,375,000 1,991,250 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 3,300,000 2,180,383 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 6,575,000 6,939,124 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. notes FRN 6s, 2021 (Russia) 6,000,000 5,913,853 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 2,100,000 2,187,361 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 5,200,000 5,278,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 6,000,000 4,788,720 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 1,665,000 1,688,427 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 2,000,000 2,304,651 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Jersey) EUR 976,000 1,005,974 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $3,400,000 3,060,272 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 9,600,000 10,041,907 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 4,335,000 4,480,959 VTB Bank OJSC Via VTB Capital SA 144A bank guaranty sr. unsec. notes 6.551s, 2020 (Russia) 5,000,000 5,031,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 38,586,000 40,467,068 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 50,831,000 52,542,480 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 3,375,000 3,416,783 Health care (2.2%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,901,000 1,958,030 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 819,000 1,059,152 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $1,876,000 2,003,803 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,610,000 1,666,350 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 3,075,000 4,167,583 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $2,246,000 2,391,990 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 865,000 1,129,084 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $6,000,000 6,030,000 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,426,000 2,635,243 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 3,134,000 3,271,113 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 1,880,000 2,044,500 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,675,000 1,746,188 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 2,160,000 2,481,300 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,523,000 3,778,418 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 1,500,000 1,665,000 HCA, Inc. sr. notes 6 1/2s, 2020 6,000,000 6,510,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 2,650,000 2,875,250 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 3,240,000 3,312,900 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 2,465,000 2,440,350 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,985,000 1,796,425 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,635,000 1,790,325 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,266,000 1,351,455 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,505,000 1,508,763 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 834,910 845,346 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 2,400,000 2,550,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,683,000 1,927,035 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,265,000 2,389,575 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 2,627,000 2,948,808 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 350,000 353,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 900,000 930,375 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 350,000 364,875 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 238,000 158,270 Technology (1.8%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 3,373,000 3,710,300 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 75,000 62,250 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,786,000 1,477,915 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,414,000 2,238,985 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 1,453,000 1,409,410 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,905,000 3,748,800 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 1,024,000 1,044,480 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,239,000 1,393,875 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 831,000 916,178 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 4,394,000 4,399,493 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 3,865,000 3,951,963 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 502,000 473,135 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,255,000 1,255,000 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 820,000 887,650 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,245,000 1,269,900 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 2,477,000 2,662,775 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 4,480,000 4,872,000 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 2,300,000 2,438,000 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 4,150,000 4,502,750 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 555,000 592,463 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 3,473,000 3,959,220 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 1,985,000 2,195,906 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 4,159,000 4,273,373 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,062,000 2,196,030 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 3,115,000 3,379,775 Transportation (0.5%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 6,917,000 7,542,638 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $745,000 767,350 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 3,325,000 3,441,375 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 2,470,000 2,679,950 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,848,000 1,118,040 Utilities and power (2.6%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 5,000,000 5,687,500 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 1,960,000 2,180,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 6,892,000 7,408,900 Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 500,000 581,900 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 2,495,000 2,747,796 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 4,274,000 2,863,580 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 654,000 367,875 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,055,000 643,550 Edison Mission Energy sr. unsec. notes 7.2s, 2019 605,000 337,288 Edison Mission Energy sr. unsec. notes 7s, 2017 90,000 50,400 El Paso Corp. sr. unsec. notes 7s, 2017 4,910,000 5,569,688 El Paso Natural Gas Co. debs. 8 5/8s, 2022 2,976,000 3,809,229 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 7,000,000 7,472,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 6,590,000 7,166,625 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 4,506,000 4,945,335 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 3,271,000 3,189,225 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 530,000 524,038 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 490,000 532,263 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 2,575,000 3,090,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 10,660,000 12,641,587 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 760,000 805,600 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,755,000 2,865,200 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 6,000,000 6,060,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,370,000 1,529,372 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 520,000 651,072 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,440,000 982,800 Vattenfall AB jr. unsec. sub. bonds FRB 5 1/4s, perpetual maturity (Sweden) EUR 819,000 1,051,338 Total corporate bonds and notes (cost $1,361,855,210) MORTGAGE-BACKED SECURITIES (30.7%) (a) Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $13,618,159 $1,659,713 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 $1,170,000 865,800 Ser. 01-1, Class K, 6 1/8s, 2036 2,477,270 286,905 Ser. 07-5, Class XW, IO, 0.58s, 2051 215,380,304 3,130,337 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.799s, 2046 180,379,001 7,440,634 Ser. 09-RR7, Class 2A7, IO, 1.564s, 2047 426,985,466 17,762,595 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 466,461,188 11,894,760 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 484,092,609 12,344,362 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 06-PW12, Class AJ, 5.94s, 2038 5,354,000 4,604,724 Ser. 05-PWR7, Class C, 5.235s, 2041 4,945,000 4,429,355 Ser. 05-PWR7, Class B, 5.214s, 2041 7,239,000 6,533,198 Ser. 05-PWR9, Class AJ, 4.985s, 2042 (F) 4,207,000 3,931,969 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 82,622,486 2,164,709 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 51,685,543 1,100,902 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 107,957,358 2,051,190 FRB Ser. 07-AR5, Class 2A2, 0.475s, 2037 10,719,066 3,215,720 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 57,060,055 804,547 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A2, 0.405s, 2037 44,551,990 24,058,075 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.096s, 2044 139,501,290 550,321 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 2,491,896 3,278,256 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 705,805 983,804 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 $128,211,678 8,974,817 FRB Ser. 05-38, Class A1, 1.647s, 2035 7,177,271 4,521,681 FRB Ser. 05-62, Class 2A1, 1.147s, 2035 10,865,542 6,356,342 FRB Ser. 05-38, Class A3, 0.595s, 2035 11,553,959 6,845,721 FRB Ser. 07-AL1, Class A1, 0.495s, 2037 23,159,883 9,611,351 FRB Ser. 06-OA16, Class A1C, 0.435s, 2046 13,906,682 10,847,212 FRB Ser. 06-OA8, Class 1A1, 0.435s, 2046 19,437,181 11,079,193 FRB Ser. 06-OA21, Class A1, 0.434s, 2047 16,038,378 8,259,765 FRB Ser. 06-OA12, Class A1B, 0.434s, 2046 37,319,845 17,913,526 FRB Ser. 07-OA4, Class A1, 0.415s, 2047 25,041,422 15,337,871 FRB Ser. 06-OC8, Class 2A2B, 0.415s, 2036 36,265,148 19,401,854 FRB Ser. 07-OA7, Class A1B, 0.385s, 2047 10,882,843 6,116,702 FRB Ser. 07-OA3, Class 1A1, 0.385s, 2047 15,570,912 9,965,384 FRB Ser. 06-OC8, Class 2A2A, 0.365s, 2036 27,020,440 13,892,559 FRB Ser. 06-HY11, Class A1, 0.365s, 2036 27,923,583 15,218,353 Countrywide Home Loans FRB Ser. 07-HYB2, Class 3A1, 2.882s, 2047 12,922,293 6,751,898 FRB Ser. 05-HY10, Class 3A1B, 2.718s, 2036 20,855,481 12,917,363 FRB Ser. 06-OA4, Class A1, 1.107s, 2046 12,808,127 5,827,698 FRB Ser. 05-3, Class 1A2, 0.535s, 2035 7,218,878 4,674,224 FRB Ser. 06-OA4, Class A2, 0.515s, 2046 8,975,309 3,926,698 FRB Ser. 06-OA5, Class 2A1, 0.445s, 2046 7,696,170 4,014,034 Credit Suisse Mortgage Capital Certificates FRB Ser. 06-C1, Class AJ, 5.593s, 2039 4,637,000 4,349,506 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ, 5.23s, 2040 (F) 8,083,000 7,935,682 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 2,574,143 128,707 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-OA1, Class A1, 0.445s, 2047 11,203,997 6,386,278 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 2,235,111 2,179,233 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.863s, 2014 (United Kingdom) GBP 142,886 221,543 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 $1,282,096 2,046,128 IFB Ser. 3408, Class EK, 24.82s, 2037 832,404 1,355,561 IFB Ser. 2979, Class AS, 23.387s, 2034 474,994 647,483 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 31,056,382 3,494,902 IFB Ser. 3895, Class SM, IO, 6.408s, 2040 17,203,087 2,547,742 IFB Ser. 4048, Class GS, IO, 6.408s, 2040 20,527,600 4,235,254 IFB Ser. 3861, Class PS, IO, 6.358s, 2037 17,642,836 2,876,312 IFB Ser. 4032, Class SA, IO, 6.258s, 2042 26,650,862 3,788,541 IFB Ser. 3780, Class PS, IO, 6.208s, 2035 22,026,493 2,560,580 IFB Ser. 3852, Class TB, 5.758s, 2041 44,939,019 48,270,349 IFB Ser. 3768, Class PS, IO, 5.758s, 2036 27,135,167 2,848,360 IFB Ser. 3753, Class S, IO, 5.708s, 2040 9,627,613 1,681,824 Ser. 3687, Class CI, IO, 5s, 2038 27,741,846 3,893,845 Ser. 3632, Class CI, IO, 5s, 2038 9,626,742 687,349 Ser. 3626, Class DI, IO, 5s, 2037 6,127,164 251,765 Ser. 4000, Class PI, IO, 4 1/2s, 2042 55,917,133 7,610,322 Ser. 4024, Class PI, IO, 4 1/2s, 2041 76,191,417 11,523,952 Ser. 3747, Class HI, IO, 4 1/2s, 2037 9,848,188 1,045,824 Ser. 3738, Class MI, IO, 4s, 2034 85,860,923 5,978,663 Ser. 3748, Class NI, IO, 4s, 2034 32,079,512 2,413,663 Ser. 3736, Class QI, IO, 4s, 2034 83,011,889 3,851,752 Ser. 3740, Class KI, IO, 4s, 2033 42,124,485 1,300,804 Ser. T-56, Class A, IO, 0.524s, 2043 311,055 5,273 Ser. T-56, Class 3, IO, 0.478s, 2043 10,625,988 139,466 Ser. T-57, Class 1AX, IO, 0.423s, 2043 20,750,319 256,831 Ser. T-56, Class 1, IO, 0.296s, 2043 370,227 2,777 Ser. T-56, Class 2, IO, 0.127s, 2043 340,871 1,065 Ser. 3314, PO, zero %, 2036 371,633 350,097 Ser. 3124, Class DO, PO, zero %, 2036 29,033 26,873 Ser. 2947, Class AO, PO, zero %, 2035 55 55 Ser. 1208, Class F, PO, zero %, 2022 149,192 138,146 FRB Ser. 3326, Class WF, zero %, 2035 331,027 304,545 FRB Ser. 3030, Class EF, zero %, 2035 38,627 38,433 FRB Ser. 3007, Class LU, zero %, 2035 12,484 10,861 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.667s, 2036 1,829,764 3,093,435 IFB Ser. 05-45, Class DA, 23.521s, 2035 3,723,724 6,101,091 IFB Ser. 05-83, Class QP, 16.756s, 2034 606,056 830,297 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 109,848 19,682 IFB Ser. 12-66, Class HS, IO, 6.455s, 2041 16,097,392 3,499,412 IFB Ser. 12-2, Class PS, IO, 6.305s, 2041 8,641,352 1,820,085 IFB Ser. 10-46, Class WS, IO, 5.505s, 2040 73,290,192 8,969,254 Ser. 399, Class 2, IO, 5 1/2s, 2039 354,313 40,026 Ser. 374, Class 6, IO, 5 1/2s, 2036 12,251,992 1,573,523 Ser. 398, Class C5, IO, 5s, 2039 9,414,409 823,761 Ser. 10-13, Class EI, IO, 5s, 2038 6,146,050 312,232 Ser. 378, Class 19, IO, 5s, 2035 10,839,427 1,246,534 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 43,122,838 7,503,805 Ser. 404, Class 2, IO, 4 1/2s, 2040 650,621 87,910 Ser. 366, Class 22, IO, 4 1/2s, 2035 9,043,584 717,970 Ser. 406, Class 2, IO, 4s, 2041 62,891,448 8,471,478 Ser. 406, Class 1, IO, 4s, 2041 40,918,184 5,830,841 Ser. 409, Class C16, IO, 4s, 2040 42,815,598 5,762,033 Ser. 405, Class 2, IO, 4s, 2040 703,519 97,177 Ser. 03-W10, Class 1, IO, 1.426s, 2043 10,775,831 498,803 Ser. 00-T6, IO, 0.763s, 2030 10,566,637 188,218 Ser. 01-T1, Class 1, IO, 0.748s, 2040 1,259,983 23,940 Ser. 01-50, Class B1, IO, 0.411s, 2041 565,610 6,363 Ser. 02-W8, Class 1, IO, 0.338s, 2042 15,169,226 170,654 Ser. 99-51, Class N, PO, zero %, 2029 173,806 166,774 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.081s, 2020 (F) 15,640,750 337,889 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 1,595,556 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.481s, 2044 (F) 4,682,000 3,814,430 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 6,634 5,949 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.827s, 2041 93,327,932 104,066,243 IFB Ser. 10-142, Class SA, IO, 6.456s, 2039 38,043,609 5,070,500 IFB Ser. 10-151, Class SL, IO, 6.456s, 2039 28,273,342 4,666,232 IFB Ser. 10-163, Class SI, IO, 6.387s, 2037 33,283,804 5,367,013 IFB Ser. 10-47, Class HS, IO, 6.356s, 2039 15,714,171 2,408,354 IFB Ser. 11-79, Class AS, IO, 5.866s, 2037 39,300,102 3,867,958 IFB Ser. 10-116, Class SL, IO, 5.806s, 2039 27,432,469 4,303,606 IFB Ser. 11-70, Class SM, IO, 5.647s, 2041 32,221,000 9,193,618 IFB Ser. 11-70, Class SH, IO, 5.647s, 2041 33,097,000 9,534,915 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 31,843,909 3,532,445 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 31,949,843 4,122,169 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 41,106,152 5,379,973 Ser. 12-8, Class PI, IO, 4s, 2041 15,268,550 2,526,945 Ser. 11-116, Class BI, IO, 4s, 2026 25,967,524 2,857,466 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 29,933,657 4,986,648 Ser. 12-H02, Class AI, IO, 1.765s, 2062 28,644,252 2,121,393 Ser. 12-H04, Class FI, IO, 0.938s, 2062 75,939,074 3,512,182 Ser. 11-70, PO, zero %, 2041 73,779,297 59,541,368 Ser. 06-36, Class OD, PO, zero %, 2036 56,036 52,193 Ser. 06-64, PO, zero %, 2034 190,384 185,601 Ser. 99-31, Class MP, PO, zero %, 2029 14,101 13,222 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 56,685,409 2,142,708 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 6,902,000 6,255,303 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.321s, 2039 391,157,467 7,079,950 GSR Mortgage Loan Trust FRB Ser. 06-OA1, Class 3A1, 2.64s, 2046 18,337,582 9,168,791 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2B, 0.603s, 2035 7,184,615 1,656,952 FRB Ser. 05-16, Class 3A1A, 0.493s, 2036 26,164,898 14,259,869 FRB Ser. 05-3, Class 2A1A, 0.483s, 2035 7,165,871 4,747,389 FRB Ser. 06-7, Class 2A1A, 0.443s, 2046 29,009,177 16,897,846 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.425s, 2037 27,814,888 14,880,965 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR35, Class 2A1A, 0.415s, 2037 15,666,214 8,328,175 JPMorgan Alternative Loan Trust FRB Ser. 06-A7, Class 1A1, 0.405s, 2036 23,569,977 11,136,814 FRB Ser. 06-A6, Class 1A1, 0.405s, 2036 12,053,407 6,539,781 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 05-CB12, Class AJ, 4.987s, 2037 10,643,000 10,553,067 FRB Ser. 04-C3, Class C, 4.981s, 2042 4,777,000 4,498,740 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.212s, 2051 275,429,747 2,758,704 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 8,260,023 8,218,723 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,708,922 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 40,562,364 1,166,168 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.529s, 2028 (F) 995,164 22,886 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.041s, 2050 260,000 268,311 FRB Ser. 07-C1, Class A2, 5.937s, 2050 1,696,036 1,695,129 Ser. 05-LC1, Class AJ, 5.505s, 2044 (F) 5,677,000 5,497,042 Ser. 05-CKI1, Class AJ, 5.39s, 2037 (F) 11,649,000 10,889,096 Ser. 04-KEY2, Class D, 5.046s, 2039 4,390,000 3,830,275 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.361s, 2049 1,465,395 1,450,741 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.991s, 2037 5,097,380 382,304 Ser. 07-C5, Class X, IO, 5.186s, 2049 9,441,310 708,098 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 58,411 60,436 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 (F) 13,869,752 12,026,032 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.989s, 2012 3,620 1 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 1,590,000 1,590,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 1/2s, 2047 163,200,147 3,329,283 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 111,256,561 4,105,367 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 38,988,403 838,251 FRB Ser. 06-AR3, Class 12A1, 0.465s, 2036 16,979,402 8,404,804 FRB Ser. 06-AR8, Class A1A, 0.445s, 2036 21,622,024 11,283,994 Ser. 06-AR8, Class X, IO, 0.4s, 2036 169,335,074 2,269,090 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 119,423,598 21,496,248 Wachovia Bank Commercial Mortgage Trust FRB Ser. 05-C20, Class B, 5.417s, 2042 18,287,522 17,609,969 Ser. 07-C34, IO, 0.544s, 2046 77,938,893 1,200,259 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR17, Class A1C3, 0.725s, 2045 8,558,030 3,792,277 FRB Ser. 05-AR15, Class A1C3, 0.725s, 2045 9,056,476 3,486,743 FRB Ser. 05-AR13, Class A1B2, 0.675s, 2045 9,810,851 6,965,704 FRB Ser. 05-AR2, Class 2A1B, 0.615s, 2045 5,549,223 4,175,791 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR11, Class 1A, 1.118s, 2046 5,413,953 3,492,000 FRB Ser. 06-AR9, Class 2A, 0.992s, 2046 14,703,793 5,881,517 FRB Ser. 07-OA1, Class A1A, 0.847s, 2047 5,520,634 3,326,181 Total mortgage-backed securities (cost $982,688,625) PURCHASED OPTIONS OUTSTANDING (15.7%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $34,889,000 $1,016,665 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 34,889,000 942,003 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 34,889,000 849,896 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 200,152,183 29,178,185 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 200,152,183 200 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 166,793,488 26,673,615 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 166,793,488 24,183,388 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 166,793,488 167 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 166,793,488 167 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 66,717,391 10,613,403 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 66,717,391 67 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 166,793,488 27,013,873 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 166,793,488 167 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 153,900,511 28,725,992 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 153,900,511 3,146,188 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 61,250 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 147,954,000 4,338,011 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 20,642,000 3,143,570 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 20,642,000 547,426 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 256,698,000 46,303,185 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 256,698,000 5,472,801 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 153,027,000 22,374,078 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 153,027,000 3,381,897 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 74,761,000 2,758,681 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 74,761,000 2,597,945 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 206,683,000 3,730,628 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 74,761,000 2,433,471 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 61,250 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 147,954,000 4,338,011 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 74,761,000 2,314,601 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 88,935,500 32,461,458 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 88,935,500 3,112,743 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 88,935,500 33,884,426 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 88,935,500 2,934,872 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 64,593,000 2,778,791 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 34,889,000 1,175,062 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 64,593,000 2,666,399 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 34,889,000 1,105,284 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 64,593,000 2,542,380 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 61,250 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 110,751,000 10,178,017 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 110,751,000 1,475,203 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 252,259,000 29,357,902 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 252,259,000 2,404,028 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 237,217,000 27,519,544 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 237,217,000 2,258,306 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 28,756,000 541,763 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 28,756,000 523,072 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 9,170,000 431,999 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 9,170,000 77,762 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 64,593,000 3,243,215 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 28,574,000 2,690,242 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 28,574,000 718,636 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 28,756,000 494,316 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 28,756,000 464,409 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 9,170,000 417,235 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 9,170,000 61,072 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 64,593,000 3,136,636 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 28,756,000 433,640 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 64,593,000 3,007,450 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 9,170,000 399,812 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 9,170,000 43,466 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 9,170,000 386,332 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 9,170,000 29,069 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 28,574,000 2,281,920 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 28,574,000 310,599 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 9,170,000 370,010 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 9,170,000 13,113 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 30,513,000 1,097,858 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 61,250 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 9,170,000 359,372 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 9,170,000 550 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 147,954,000 4,487,445 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 46,213,000 1,142,385 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 110,751,000 10,100,491 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 110,751,000 1,375,527 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 219,811,000 1,657,375 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 237,217,000 27,400,936 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 237,217,000 2,082,765 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 10,878,400 1,054,008 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 10,878,400 326 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 93,911,146 15,245,535 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 93,911,146 94 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 167,402,762 26,407,786 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 167,402,762 167 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 61,250 Total purchased options outstanding (cost $402,985,630) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.3%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $19,995,000 $13,596,600 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 3,495,000 3,082,752 Argentina (Republic of) sr. unsec. bonds FRB 0.739s, 2013 10,393,000 1,143,230 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 94,368,000 72,804,912 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 5,388,691 3,462,234 Brazil (Federal Republic of) unsec. notes 10s, 2017 7,250 3,878,319 Brazil (Federal Republic of) unsub. notes 10s, 2014 20,095 10,755,963 Chile (Republic of) notes 5 1/2s, 2020 CLP 1,856,500,000 3,940,748 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $3,725,000 3,645,695 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 2,095,000 2,084,332 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 286,400,000 4,967,208 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $9,340,000 10,360,302 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 333,000 323,851 Indonesia (Republic of) 144A notes 5 1/4s, 2042 6,875,000 7,192,969 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 2,560,000 3,740,365 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 450,000 490,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 1,875,000 2,578,125 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,310,000 1,401,582 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 3,255,000 3,928,720 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 123,450,000 3,652,012 Iraq (Republic of) 144A bonds 5.8s, 2028 $2,905,000 2,353,050 Peru (Republic of) bonds 6.95s, 2031 PEN 22,150,000 9,610,964 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 $823,394 967,867 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 1,200,000 1,261,500 Sri Lanka (Republic of) 144A notes 7.4s, 2015 1,300,000 1,388,361 Turkey (Republic of) sr. unsec. bonds 5 5/8s, 2021 6,800,000 7,285,588 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 10,015,000 11,658,962 Turkey (Republic of) unsec. notes 6 3/4s, 2040 5,080,000 5,788,355 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 2,700,000 2,254,500 Ukraine (Government of) 144A bonds 7 3/4s, 2020 9,780,000 8,860,680 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 10,415,000 9,385,998 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 14,610,000 14,354,325 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 3,600,000 2,818,368 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 4,150,000 4,238,852 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 4,935,000 4,951,680 Total foreign government and agency bonds and notes (cost $256,216,603) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,154,155 $1,308,703 3 1/2s, TBA, July 1, 2042 50,000,000 53,437,500 U.S. Government Agency Mortgage Obligations (4.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 27,000,000 28,318,359 Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 105,000,000 110,348,438 3s, TBA, July 1, 2042 23,000,000 23,583,984 Total U.S. government and agency mortgage obligations (cost $215,793,672) U.S. TREASURY OBLIGATIONS (1.2%) (a) Principal amount Value U.S. Treasury Bonds 4.500%, August 15, 2039 (i) $11,087,000 $15,233,649 U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2040 (i) 641,713 916,803 U.S. Treasury Inflation Protected Securities 2.000%, January 15, 2014 (i) 4,053,232 4,248,841 U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2019 (i) 229,459 276,643 U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2013 (i) 2,521,021 2,604,542 U.S. Treasury Inflation Protected Securities 1.125%, January 15, 2021 (i) 8,650,608 10,012,127 U.S. Treasury Inflation Protected Securities 0.125%, April 15, 2017 (i) 380,775 402,308 U.S. Treasury Notes 1.250%, October 31, 2015 (i) 4,855,000 4,986,036 U.S. Treasury Notes 0.125%, December 31, 2013 (i) 2,817,000 2,809,535 Total U.S. treasury obligations (cost $41,490,484) ASSET-BACKED SECURITIES (2.8%) (a) Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.12s, 2034 $265,627 $78,511 Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.345s, 2037 26,340,502 24,299,113 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 3,936,546 161,398 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2B, 0.355s, 2037 14,799,606 8,139,783 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 7,263,000 7,077,317 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 2,706,624 3,264,016 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $73,103 71,336 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 71,354 63,847 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.245s, 2037 614,000 521,900 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.245s, 2030 (Cayman Islands) 2,622,218 1,284,887 HSI Asset Securitization Corp. Trust FRB Ser. 07-NC1, Class A1, 0.345s, 2037 11,986,888 8,690,494 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 3/8s, 2037 12,600,457 7,396,468 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2D, 0.575s, 2037 12,178,197 3,653,459 FRB Ser. 07-HE2, Class A2B, 0.455s, 2037 25,579,246 8,185,359 FRB Ser. 07-HE1, Class A2A, 3/8s, 2037 36,601,376 10,980,370 FRB Ser. 06-HE5, Class A2B, 0.355s, 2037 15,012,589 8,256,924 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.445s, 2034 330,746 96,794 Neon Capital, Ltd. 144A limited recourse notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) 2,649,208 435,744 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 3.467s, 2038 2,016,779 1,492,417 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 810,435 123,591 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 4,106,383 410,638 Total asset-backed securities (cost $93,312,258) SENIOR LOANS (1.8%) (a) (c) Principal amount Value Basic materials (0.1%) Momentive Performance Materials, Inc. bank term loan FRN Ser. B1, 3 3/4s, 2015 $752,145 $717,829 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,254,125 1,221,727 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 885,000 882,788 Communication services (0.1%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.72s, 2016 1,306,290 1,293,045 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 1,987,780 1,935,104 Level 3 Financing, Inc. bank term loan FRN 2.652s, 2014 161,000 157,579 Consumer cyclicals (0.8%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 1,401,345 1,392,587 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 7,079,181 6,256,226 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 3,161,438 3,125,872 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 1,948,237 1,800,496 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 4,921,601 3,905,753 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.49s, 2014 871,401 270,679 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 2,034,039 631,823 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 758,970 235,755 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 (PIK) 402,194 380,744 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 (PIK) 228,940 216,730 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,602,364 1,620,390 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 222,762 222,205 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 226,552 226,552 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 2,362,808 2,331,290 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 62,960 27,450 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 1,674,366 1,573,904 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.795s, 2014 1,064,523 1,049,886 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.74s, 2014 105,565 104,114 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 1,020,833 960,859 Consumer staples (0.2%) Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 1,457,264 1,379,764 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,442,933 1,418,133 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 2,259,338 2,262,162 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 2,590,405 2,571,440 Rite Aid Corp. bank term loan FRN Ser. B, 1.994s, 2014 411,157 401,264 West Corp. bank term loan FRN Ser. B2, 2.653s, 2013 67,761 67,506 West Corp. bank term loan FRN Ser. B5, 4.489s, 2016 163,938 162,586 Energy (0.1%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 1,580,000 1,564,941 EP Energy, LLC bank term loan FRN 6 1/2s, 2018 590,000 594,278 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,046,065 1,864,761 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 2,505,000 2,354,252 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 506,705 507,022 Health care (0.3%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,642,766 1,630,445 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,337,112 2,308,630 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 2,888,413 2,834,255 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,583,889 1,558,811 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 610,000 611,525 Technology (—%) First Data Corp. bank term loan FRN 4.24s, 2018 574,435 526,595 First Data Corp. bank term loan FRN Ser. B3, 2.99s, 2014 61,131 58,543 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 4,000,000 2,385,384 Total senior loans (cost $64,465,139) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $1,064,000 $1,478,960 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 2,883,000 2,504,606 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 1,045,000 1,092,025 Total convertible bonds and notes (cost $4,985,743) SHORT-TERM INVESTMENTS (11.9%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 25,335,048 $25,335,048 SSgA Prime Money Market Fund 0.09% (P) 78,113,798 78,113,798 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, September 21, 2012 $42,650,000 42,631,093 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, August 22, 2012 50,000,000 49,987,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.148%, July 9, 2012 9,000,000 8,999,700 U.S. Treasury Bills with an effective yield of zero %, November 15, 2012 (i) 1,723,000 1,722,139 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.105%, November 15, 2012 (SEG) (SEGSF) 148,479,000 148,415,896 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.100%, October 18, 2012 (SEGSF) 21,011,000 21,004,382 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.091%, July 26, 2012 (SEG) (SEGSF) 16,539,000 16,538,066 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.060%, August 23, 2012 (SEGSF) 4,678,000 4,677,591 Total short-term investments (cost $397,431,300) TOTAL INVESTMENTS Total investments (cost $3,821,224,664) (b) FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $10,821,682,597) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 7/18/12 $11,329,430 $11,119,689 $(209,741) Japanese Yen Sell 7/18/12 10,480,372 10,691,601 211,229 Swiss Franc Buy 7/18/12 7,881,742 7,772,835 108,907 Barclays Bank PLC Australian Dollar Buy 7/18/12 56,110,311 55,064,487 1,045,824 Australian Dollar Sell 7/18/12 56,110,311 54,140,709 (1,969,602) Australian Dollar Buy 8/16/12 25,622,219 25,176,061 446,158 Brazilian Real Buy 7/18/12 10,791,799 10,560,375 231,424 Brazilian Real Sell 7/18/12 10,791,799 10,503,233 (288,566) Brazilian Real Sell 8/16/12 3,073,182 3,066,683 (6,499) British Pound Buy 7/18/12 25,568,035 25,373,053 194,982 British Pound Sell 7/18/12 25,568,035 25,364,647 (203,388) British Pound Buy 8/16/12 511,917 507,241 4,676 Canadian Dollar Buy 7/18/12 51,635,950 50,903,181 732,769 Canadian Dollar Sell 7/18/12 51,635,950 50,849,477 (786,473) Canadian Dollar Sell 8/16/12 1,441,978 1,424,431 (17,547) Chilean Peso Buy 7/18/12 23,347,557 23,059,097 288,460 Chilean Peso Sell 7/18/12 23,347,557 22,892,991 (454,566) Chilean Peso Buy 8/16/12 4,924,410 4,924,247 163 Czech Koruna Buy 7/18/12 34,279,872 33,673,716 606,156 Czech Koruna Sell 7/18/12 34,279,872 33,468,885 (810,987) Czech Koruna Sell 8/16/12 9,731,458 9,755,874 24,416 Euro Buy 7/18/12 90,308,752 88,977,461 1,331,291 Euro Sell 7/18/12 90,308,752 89,687,886 (620,866) Euro Sell 8/16/12 38,625,041 37,952,485 (672,556) Hungarian Forint Buy 7/18/12 8,368,888 7,988,533 380,355 Hungarian Forint Sell 7/18/12 8,368,888 7,589,568 (779,320) Japanese Yen Buy 7/18/12 54,317,702 55,215,440 (897,738) Japanese Yen Sell 7/18/12 54,317,702 55,446,429 1,128,727 Japanese Yen Sell 8/16/12 18,254,165 18,381,653 127,488 Malaysian Ringgit Buy 7/18/12 73,520 72,972 548 Mexican Peso Buy 7/18/12 9,312,189 9,093,012 219,177 Mexican Peso Sell 7/18/12 9,312,189 8,859,410 (452,779) Mexican Peso Sell 8/16/12 72,719 72,479 (240) New Zealand Dollar Sell 7/18/12 8,973,952 8,567,252 (406,700) Norwegian Krone Buy 7/18/12 40,996,390 40,273,322 723,068 Norwegian Krone Sell 7/18/12 40,996,390 39,979,271 (1,017,119) Norwegian Krone Sell 8/16/12 2,208,809 2,495,053 286,244 Singapore Dollar Sell 7/18/12 10,117,664 9,988,806 (128,858) South African Rand Buy 7/18/12 16,177,289 15,872,490 304,799 South African Rand Sell 7/18/12 16,177,289 15,257,648 (919,641) South Korean Won Buy 7/18/12 7,624,052 7,557,055 66,997 Swedish Krona Buy 7/18/12 25,405,679 25,117,381 288,298 Swedish Krona Sell 7/18/12 25,405,679 24,812,366 (593,313) Swedish Krona Buy 8/16/12 21,096,797 20,677,317 419,480 Swiss Franc Buy 7/18/12 12,912,275 12,673,791 238,484 Swiss Franc Sell 7/18/12 12,912,275 12,743,925 (168,350) Swiss Franc Sell 8/16/12 12,921,466 12,685,601 (235,865) Taiwan Dollar Buy 7/18/12 3,126,893 3,205,525 (78,632) Turkish Lira Buy 7/18/12 24,560,323 24,470,357 89,966 Turkish Lira Sell 7/18/12 24,560,323 24,453,605 (106,718) Turkish Lira Sell 8/16/12 7,201,008 7,230,317 29,309 Citibank, N.A. Australian Dollar Buy 7/18/12 41,876,893 41,129,935 746,958 Australian Dollar Sell 7/18/12 41,876,893 39,759,962 (2,116,931) Australian Dollar Sell 8/16/12 11,780,823 11,567,131 (213,692) Brazilian Real Buy 7/18/12 11,150,164 10,983,799 166,365 Brazilian Real Sell 7/18/12 11,150,164 11,006,176 (143,988) Brazilian Real Buy 8/16/12 3,357,111 3,358,282 (1,171) Canadian Dollar Buy 7/18/12 25,770,353 25,406,677 363,676 Canadian Dollar Sell 7/18/12 25,770,353 25,488,147 (282,206) Canadian Dollar Sell 8/16/12 20,701,774 20,440,950 (260,824) Czech Koruna Buy 7/18/12 19,360,899 19,167,817 193,082 Czech Koruna Sell 7/18/12 19,360,899 19,064,844 (296,055) Czech Koruna Sell 8/16/12 11,346,606 11,388,830 42,224 Euro Buy 7/18/12 51,965,024 51,040,479 924,545 Euro Sell 7/18/12 51,965,024 51,795,327 (169,697) Euro Sell 8/16/12 51,866,852 50,942,420 (924,432) Mexican Peso Buy 7/18/12 8,123,863 7,711,483 412,380 Mexican Peso Sell 7/18/12 8,123,863 7,751,488 (372,375) Mexican Peso Sell 8/16/12 1,618,770 1,623,265 4,495 Norwegian Krone Buy 7/18/12 55,831 54,445 1,386 Norwegian Krone Sell 7/18/12 55,831 54,768 (1,063) Norwegian Krone Buy 8/16/12 55,773 54,714 1,059 Singapore Dollar Sell 7/18/12 9,957,491 9,881,327 (76,164) South African Rand Buy 7/18/12 16,177,277 15,983,268 194,009 South African Rand Sell 7/18/12 16,177,277 15,260,798 (916,479) South Korean Won Buy 7/18/12 7,198,476 7,099,775 98,701 Swedish Krona Buy 7/18/12 1,118,809 1,091,966 26,843 Swedish Krona Sell 7/18/12 1,118,809 1,074,769 (44,040) Taiwan Dollar Sell 7/18/12 7,600,554 7,588,390 (12,164) Turkish Lira Buy 7/18/12 14,316,300 13,919,274 397,026 Turkish Lira Sell 7/18/12 14,316,300 14,061,686 (254,614) Turkish Lira Buy 8/16/12 6,328,870 6,365,128 (36,258) Credit Suisse AG Australian Dollar Buy 7/18/12 69,006,586 67,367,363 1,639,223 Australian Dollar Sell 7/18/12 69,006,586 66,323,371 (2,683,215) Australian Dollar Buy 8/16/12 18,555,357 18,215,505 339,852 Brazilian Real Buy 7/18/12 9,268,114 8,995,913 272,201 Brazilian Real Sell 7/18/12 9,268,114 9,124,549 (143,565) Brazilian Real Buy 8/16/12 1,485,486 1,480,958 4,528 British Pound Buy 7/18/12 29,935,242 29,699,420 235,822 British Pound Sell 7/18/12 29,935,242 29,965,978 30,736 British Pound Sell 8/16/12 2,114,535 2,094,585 (19,950) Canadian Dollar Buy 7/18/12 25,475,488 25,151,230 324,258 Canadian Dollar Sell 7/18/12 25,475,488 25,247,020 (228,468) Canadian Dollar Sell 8/16/12 41,982,498 41,642,255 (340,243) Chilean Peso Buy 7/18/12 38,749,638 38,289,039 460,599 Chilean Peso Sell 7/18/12 38,749,638 38,093,671 (655,967) Chilean Peso Buy 8/16/12 5,074,638 5,104,761 (30,123) Czech Koruna Buy 7/18/12 23,051,391 22,849,579 201,812 Czech Koruna Sell 7/18/12 23,051,391 22,657,505 (393,886) Czech Koruna Sell 8/16/12 15,036,786 15,069,794 33,008 Euro Buy 7/18/12 112,343,578 110,522,654 1,820,924 Euro Sell 7/18/12 112,343,578 111,798,194 (545,384) Euro Sell 8/16/12 50,668,345 49,800,895 (867,450) Hungarian Forint Buy 7/18/12 15,916,196 15,362,330 553,866 Hungarian Forint Sell 7/18/12 15,916,196 15,080,024 (836,172) Hungarian Forint Buy 8/16/12 4,004,973 4,019,485 (14,512) Japanese Yen Buy 7/18/12 9,862,010 10,066,365 (204,355) Japanese Yen Sell 7/18/12 9,862,010 9,922,664 60,654 Japanese Yen Buy 8/16/12 9,478,391 9,540,740 (62,349) Mexican Peso Buy 7/18/12 15,898,756 15,382,894 515,862 Mexican Peso Sell 7/18/12 15,898,756 15,230,785 (667,971) Mexican Peso Sell 8/16/12 5,264,427 5,279,463 15,036 New Zealand Dollar Sell 7/18/12 15,868,865 15,316,547 (552,318) Norwegian Krone Buy 7/18/12 52,264,865 51,270,472 994,393 Norwegian Krone Sell 7/18/12 52,264,865 51,059,570 (1,205,295) Norwegian Krone Sell 8/16/12 3,655,389 3,586,969 (68,420) Philippines Peso Buy 7/18/12 8,103,577 7,892,916 210,661 Polish Zloty Buy 7/18/12 12,908,424 12,881,239 27,185 Polish Zloty Sell 7/18/12 12,908,424 12,585,345 (323,079) Polish Zloty Sell 8/16/12 5,625,167 5,594,976 (30,191) Singapore Dollar Buy 7/18/12 2,090,144 2,100,453 (10,309) South African Rand Buy 7/18/12 15,956,990 15,770,732 186,258 South African Rand Sell 7/18/12 15,956,990 15,302,005 (654,985) South Korean Won Buy 7/18/12 7,446,039 7,360,667 85,372 Swedish Krona Buy 7/18/12 52,213,583 51,123,442 1,090,141 Swedish Krona Sell 7/18/12 52,213,583 50,625,828 (1,587,755) Swedish Krona Buy 8/16/12 24,486,111 23,994,419 491,692 Swiss Franc Buy 7/18/12 2,980,948 2,940,330 40,618 Swiss Franc Sell 7/18/12 2,980,948 2,924,620 (56,328) Swiss Franc Buy 8/16/12 2,983,069 2,927,162 55,907 Taiwan Dollar Sell 7/18/12 7,600,551 7,590,922 (9,629) Turkish Lira Buy 7/18/12 48,296,803 47,648,289 648,514 Turkish Lira Sell 7/18/12 48,296,803 47,465,495 (831,308) Turkish Lira Sell 8/16/12 5,329,474 5,350,577 21,103 Deutsche Bank AG Australian Dollar Buy 7/18/12 25,394,362 25,109,725 284,637 Australian Dollar Sell 7/18/12 25,394,362 24,383,768 (1,010,594) Australian Dollar Buy 8/16/12 9,215,604 9,031,445 184,159 Brazilian Real Buy 7/18/12 7,774,355 7,678,924 95,431 Brazilian Real Sell 7/18/12 7,774,355 7,633,183 (141,172) British Pound Buy 7/18/12 24,269,587 23,818,735 450,852 British Pound Sell 7/18/12 24,269,587 24,098,458 (171,129) British Pound Buy 8/16/12 1,343,606 1,331,370 12,236 Canadian Dollar Buy 7/18/12 51,635,851 50,887,266 748,585 Canadian Dollar Sell 7/18/12 51,635,851 50,854,816 (781,035) Canadian Dollar Sell 8/16/12 18,612,354 18,338,849 (273,505) Czech Koruna Buy 7/18/12 23,076,218 22,883,758 192,460 Czech Koruna Sell 7/18/12 23,076,218 22,635,528 (440,690) Czech Koruna Sell 8/16/12 15,061,601 15,105,171 43,570 Euro Buy 7/18/12 50,536,739 49,662,515 874,224 Euro Sell 7/18/12 50,536,739 50,482,664 (54,075) Euro Sell 8/16/12 50,550,102 49,675,413 (874,689) Mexican Peso Buy 7/18/12 8,019,584 8,029,379 (9,795) Mexican Peso Sell 7/18/12 8,019,584 7,652,681 (366,903) Mexican Peso Sell 8/16/12 7,997,221 8,003,885 6,664 Polish Zloty Buy 7/18/12 8,260,908 8,230,251 30,657 Polish Zloty Sell 7/18/12 8,260,908 7,661,591 (599,317) Polish Zloty Sell 8/16/12 5,009,802 5,001,371 (8,431) Singapore Dollar Sell 7/18/12 2,323,338 2,315,334 (8,004) South Korean Won Buy 7/18/12 55,786 97,540 (41,754) South Korean Won Buy 8/16/12 4,995,521 5,018,696 (23,175) Swedish Krona Buy 7/18/12 25,562,933 25,148,843 414,090 Swedish Krona Sell 7/18/12 25,562,933 25,021,340 (541,593) Swedish Krona Buy 8/16/12 25,535,737 24,996,948 538,789 Swiss Franc Buy 7/18/12 6,609,643 6,523,874 85,769 Swiss Franc Sell 7/18/12 6,609,643 6,490,023 (119,620) Swiss Franc Buy 8/16/12 6,449,395 6,332,719 116,676 Turkish Lira Buy 7/18/12 19,102,284 18,790,969 311,315 Turkish Lira Sell 7/18/12 19,102,284 18,820,283 (282,001) Turkish Lira Buy 8/16/12 11,085,626 11,095,667 (10,041) Goldman Sachs International Australian Dollar Buy 7/18/12 54,538,711 53,359,815 1,178,896 Australian Dollar Sell 7/18/12 54,538,711 51,787,579 (2,751,132) British Pound Buy 7/18/12 2,295,109 2,274,309 20,800 British Pound Sell 7/18/12 2,295,109 2,252,312 (42,797) British Pound Sell 8/16/12 2,294,935 2,274,148 (20,787) Canadian Dollar Buy 7/18/12 25,426,884 25,220,680 206,204 Canadian Dollar Sell 7/18/12 25,426,884 25,239,130 (187,754) Canadian Dollar Sell 8/16/12 1,474,752 1,456,073 (18,679) Chilean Peso Buy 7/18/12 11,018,851 10,909,702 109,149 Chilean Peso Sell 7/18/12 11,018,851 11,020,654 1,803 Chilean Peso Buy 8/16/12 3,491,619 3,493,931 (2,312) Czech Koruna Buy 7/18/12 19,564,653 19,649,831 (85,178) Czech Koruna Sell 7/18/12 19,564,653 19,216,034 (348,619) Czech Koruna Sell 8/16/12 19,562,950 19,646,895 83,945 Euro Buy 7/18/12 64,934,131 63,860,075 1,074,056 Euro Sell 7/18/12 64,934,131 64,550,690 (383,441) Euro Sell 8/16/12 59,168,541 58,133,131 (1,035,410) Japanese Yen Buy 7/18/12 25,228,255 25,402,407 (174,152) Japanese Yen Sell 7/18/12 25,228,255 25,440,069 211,814 Japanese Yen Sell 8/16/12 25,238,308 25,414,575 176,267 Norwegian Krone Buy 7/18/12 18,165,397 17,706,055 459,342 Norwegian Krone Sell 7/18/12 18,165,397 17,811,796 (353,601) Norwegian Krone Buy 8/16/12 18,146,465 17,794,500 351,965 Singapore Dollar Sell 7/18/12 7,849,585 7,788,966 (60,619) South Korean Won Buy 7/18/12 7,780,722 7,717,738 62,984 Swedish Krona Buy 7/18/12 26,339,494 25,653,954 685,540 Swedish Krona Sell 7/18/12 26,339,494 25,432,619 (906,875) Swedish Krona Buy 8/16/12 3,427,301 3,358,214 69,087 Swiss Franc Buy 7/18/12 1,811,291 1,788,252 23,039 Swiss Franc Sell 7/18/12 1,811,291 1,777,985 (33,306) Swiss Franc Buy 8/16/12 1,812,581 1,779,181 33,400 Turkish Lira Buy 7/18/12 20,681,212 20,283,802 397,410 Turkish Lira Sell 7/18/12 20,681,212 20,451,362 (229,850) Turkish Lira Buy 8/16/12 12,654,893 12,718,987 (64,094) HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 25,689,154 25,050,455 638,699 Australian Dollar Sell 7/18/12 25,689,154 24,575,910 (1,113,244) Australian Dollar Buy 8/16/12 16,681,480 16,708,506 (27,026) British Pound Buy 7/18/12 42,527,828 42,224,498 303,330 British Pound Sell 7/18/12 42,527,828 41,953,840 (573,988) British Pound Buy 8/16/12 16,271,357 16,125,637 145,720 Canadian Dollar Buy 7/18/12 16,916,759 16,702,159 214,600 Canadian Dollar Sell 7/18/12 16,916,759 16,783,175 (133,584) Canadian Dollar Sell 8/16/12 16,654,326 16,446,568 (207,758) Czech Koruna Buy 7/18/12 33,184,159 32,494,624 689,535 Czech Koruna Sell 7/18/12 33,184,159 32,310,008 (874,151) Czech Koruna Sell 8/16/12 8,546,174 8,569,831 23,657 Euro Buy 7/18/12 158,495,602 155,936,127 2,559,475 Euro Sell 7/18/12 158,495,602 157,163,571 (1,332,031) Euro Sell 8/16/12 53,968,892 53,044,509 (924,383) Indian Rupee Sell 7/18/12 12,049,810 12,012,624 (37,186) Japanese Yen Buy 7/18/12 26,513,750 26,598,396 (84,646) Japanese Yen Sell 7/18/12 26,513,750 27,057,105 543,355 Japanese Yen Sell 8/16/12 5,417,568 5,453,549 35,981 Norwegian Krone Buy 7/18/12 28,862,721 28,148,554 714,167 Norwegian Krone Sell 7/18/12 28,862,721 27,986,091 (876,630) Norwegian Krone Buy 8/16/12 2,362,181 2,315,793 46,388 Singapore Dollar Sell 7/18/12 2,325,391 2,288,162 (37,229) South Korean Won Buy 7/18/12 8,024,287 7,847,684 176,603 South Korean Won Sell 7/18/12 8,024,287 7,745,196 (279,091) Turkish Lira Buy 7/18/12 17,264,517 17,032,676 231,841 Turkish Lira Sell 7/18/12 17,264,517 17,236,304 (28,213) Turkish Lira Buy 8/16/12 17,158,884 17,145,765 13,119 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/18/12 27,269,611 26,839,892 429,719 Australian Dollar Sell 7/18/12 27,269,611 25,904,971 (1,364,640) Australian Dollar Buy 8/16/12 16,674,889 16,700,759 (25,870) British Pound Buy 7/18/12 27,579,681 27,554,626 25,055 British Pound Sell 7/18/12 27,579,681 27,195,085 (384,596) British Pound Buy 8/16/12 13,730,462 13,606,182 124,280 Canadian Dollar Buy 7/18/12 42,686,915 41,945,311 741,604 Canadian Dollar Sell 7/18/12 42,686,915 42,272,061 (414,854) Canadian Dollar Sell 8/16/12 16,596,726 16,391,274 (205,452) Chilean Peso Buy 7/18/12 23,304,217 22,847,650 456,567 Chilean Peso Sell 7/18/12 23,304,217 22,850,567 (453,650) Chilean Peso Buy 8/16/12 4,881,247 4,881,570 (323) Czech Koruna Buy 7/18/12 15,445,495 15,489,597 (44,102) Czech Koruna Sell 7/18/12 15,445,495 15,288,986 (156,509) Czech Koruna Sell 8/16/12 15,444,150 15,487,287 43,137 Euro Buy 7/18/12 165,739,925 162,961,227 2,778,698 Euro Sell 7/18/12 165,739,925 163,899,823 (1,840,102) Euro Sell 8/16/12 88,633,429 87,067,702 (1,565,727) Hungarian Forint Buy 7/18/12 8,368,889 7,987,876 381,013 Hungarian Forint Sell 7/18/12 8,368,889 7,590,482 (778,407) Japanese Yen Buy 7/18/12 25,057,143 25,596,468 (539,325) Japanese Yen Sell 7/18/12 25,057,143 25,520,094 462,951 Japanese Yen Buy 8/16/12 4,684,135 4,717,385 (33,250) Mexican Peso Buy 7/18/12 15,944,866 15,734,655 210,211 Mexican Peso Sell 7/18/12 15,944,866 15,124,563 (820,303) Mexican Peso Sell 8/16/12 6,521,845 6,538,466 16,621 New Zealand Dollar Sell 7/18/12 9,042,003 8,392,686 (649,317) Norwegian Krone Buy 7/18/12 48,289,996 47,374,623 915,373 Norwegian Krone Sell 7/18/12 48,289,996 47,121,807 (1,168,189) Norwegian Krone Buy 8/16/12 4,749,118 4,675,502 73,616 Peruvian New Sol Buy 7/18/12 12,488,430 12,524,878 (36,448) Peruvian New Sol Sell 7/18/12 12,488,430 12,307,496 (180,934) Peruvian New Sol Sell 8/16/12 9,760,664 9,784,450 23,786 Polish Zloty Buy 7/18/12 8,260,878 7,985,953 274,925 Polish Zloty Sell 7/18/12 8,260,878 7,661,989 (598,889) Russian Ruble Buy 7/18/12 3,886,555 3,895,324 (8,769) Russian Ruble Sell 7/18/12 3,886,555 3,800,202 (86,353) Russian Ruble Sell 8/16/12 3,866,368 3,875,587 9,219 Singapore Dollar Buy 7/18/12 1,914,578 1,825,978 88,600 South African Rand Buy 7/18/12 15,716,992 15,513,975 203,017 South African Rand Sell 7/18/12 15,716,992 15,222,023 (494,969) South African Rand Buy 8/16/12 5,632,432 5,610,623 21,809 South Korean Won Buy 7/18/12 7,638,466 7,559,847 78,619 Swedish Krona Buy 7/18/12 62,999,381 61,851,362 1,148,019 Swedish Krona Sell 7/18/12 62,999,381 61,254,674 (1,744,707) Swedish Krona Buy 8/16/12 5,032,894 5,314,017 (281,123) Swiss Franc Buy 7/18/12 3,637,654 3,591,571 46,083 Swiss Franc Sell 7/18/12 3,637,654 3,570,394 (67,260) Swiss Franc Buy 8/16/12 3,640,243 3,573,462 66,781 Taiwan Dollar Sell 7/18/12 7,570,854 7,571,386 532 Turkish Lira Buy 7/18/12 24,277,077 23,978,783 298,294 Turkish Lira Sell 7/18/12 24,277,077 24,032,480 (244,597) Turkish Lira Buy 8/16/12 16,228,757 16,280,488 (51,731) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 54,652,567 53,192,674 1,459,893 Australian Dollar Sell 7/18/12 54,652,567 52,075,897 (2,576,670) Australian Dollar Sell 8/16/12 28,384,872 27,836,861 (548,011) Brazilian Real Buy 7/18/12 1,194,650 1,178,325 16,325 Brazilian Real Sell 7/18/12 1,194,650 1,190,935 (3,715) Brazilian Real Buy 8/16/12 1,182,604 1,179,406 3,198 British Pound Buy 7/18/12 25,789,480 25,645,835 143,645 British Pound Sell 7/18/12 25,789,480 25,507,050 (282,430) British Pound Buy 8/16/12 21,692,971 21,487,339 205,632 Canadian Dollar Buy 7/18/12 16,403,912 16,214,986 188,926 Canadian Dollar Sell 7/18/12 16,403,912 16,079,211 (324,701) Canadian Dollar Sell 8/16/12 16,393,406 16,203,820 (189,586) Chilean Peso Buy 7/18/12 7,971,448 7,773,643 197,805 Chilean Peso Sell 7/18/12 7,971,448 7,971,291 (157) Chilean Peso Buy 8/16/12 456,611 456,823 (212) Czech Koruna Buy 7/18/12 19,400,002 19,195,259 204,743 Czech Koruna Sell 7/18/12 19,400,002 19,052,717 (347,285) Czech Koruna Sell 8/16/12 11,385,705 11,414,385 28,680 Euro Buy 7/18/12 115,939,667 115,167,992 771,675 Euro Sell 7/18/12 115,939,667 114,612,537 (1,327,130) Euro Sell 8/16/12 37,654,791 37,663,004 8,213 Japanese Yen Buy 7/18/12 50,798,961 51,530,034 (731,073) Japanese Yen Sell 7/18/12 50,798,961 51,707,879 908,918 Japanese Yen Sell 8/16/12 9,000,483 9,055,783 55,300 Mexican Peso Buy 7/18/12 9,226,212 9,005,247 220,965 Mexican Peso Sell 7/18/12 9,226,212 8,759,697 (466,515) Mexican Peso Sell 8/16/12 1,453,691 1,456,862 3,171 New Zealand Dollar Sell 7/18/12 7,933,753 7,583,918 (349,835) Norwegian Krone Buy 7/18/12 48,733,203 47,795,989 937,214 Norwegian Krone Sell 7/18/12 48,733,203 47,700,859 (1,032,344) Norwegian Krone Buy 8/16/12 5,900,300 5,781,292 119,008 Polish Zloty Buy 7/18/12 8,260,878 7,986,346 274,532 Polish Zloty Sell 7/18/12 8,260,878 7,662,415 (598,463) Singapore Dollar Sell 7/18/12 8,036,520 7,924,253 (112,267) South African Rand Buy 7/18/12 7,922,425 7,887,979 34,446 South African Rand Sell 7/18/12 7,922,425 7,444,247 (478,178) South Korean Won Buy 7/18/12 6,918,242 6,887,799 30,443 Swedish Krona Buy 7/18/12 29,343,227 28,586,993 756,234 Swedish Krona Sell 7/18/12 29,343,227 28,038,591 (1,304,636) Swiss Franc Buy 7/18/12 12,583,764 12,422,023 161,741 Swiss Franc Sell 7/18/12 12,583,764 12,347,260 (236,504) Swiss Franc Buy 8/16/12 12,592,721 12,357,867 234,854 Taiwan Dollar Sell 7/18/12 7,622,982 7,613,580 (9,402) Turkish Lira Buy 7/18/12 17,013,722 16,713,507 300,215 Turkish Lira Sell 7/18/12 17,013,722 17,027,128 13,406 Turkish Lira Buy 8/16/12 16,909,623 16,932,829 (23,206) State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 85,864,822 83,698,084 2,166,738 Australian Dollar Sell 7/18/12 85,864,822 82,099,109 (3,765,713) Australian Dollar Buy 8/16/12 17,028,069 16,717,694 310,375 Brazilian Real Buy 7/18/12 9,608,365 9,477,338 131,027 Brazilian Real Sell 7/18/12 9,608,365 9,345,357 (263,008) Brazilian Real Sell 8/16/12 1,874,192 1,873,458 (734) British Pound Buy 7/18/12 25,265,622 25,162,807 102,815 British Pound Sell 7/18/12 25,265,622 24,932,127 (333,495) British Pound Sell 8/16/12 2,248,113 2,402,195 154,082 Canadian Dollar Buy 7/18/12 51,060,262 50,573,687 486,575 Canadian Dollar Sell 7/18/12 51,060,262 50,265,989 (794,273) Canadian Dollar Sell 8/16/12 25,216,013 24,900,485 (315,528) Chilean Peso Buy 7/18/12 15,392,952 15,307,840 85,112 Chilean Peso Sell 7/18/12 15,392,952 15,383,499 (9,453) Chilean Peso Buy 8/16/12 7,847,929 7,857,809 (9,880) Czech Koruna Buy 7/18/12 30,654,465 30,438,707 215,758 Czech Koruna Sell 7/18/12 30,654,465 30,070,025 (584,440) Czech Koruna Sell 8/16/12 18,646,319 18,696,540 50,221 Euro Buy 7/18/12 177,865,223 175,394,313 2,470,910 Euro Sell 7/18/12 177,865,223 176,497,967 (1,367,256) Euro Sell 8/16/12 74,771,665 73,423,196 (1,348,469) Hungarian Forint Buy 7/18/12 14,763,190 13,688,213 1,074,977 Hungarian Forint Sell 7/18/12 14,763,190 14,012,372 (750,818) Hungarian Forint Buy 8/16/12 6,368,953 6,398,249 (29,296) Japanese Yen Buy 7/18/12 75,278,749 75,827,209 (548,460) Japanese Yen Sell 7/18/12 75,278,749 76,407,711 1,128,962 Japanese Yen Buy 8/16/12 1,248,740 1,257,334 (8,594) Mexican Peso Buy 7/18/12 8,174,764 8,195,805 (21,041) Mexican Peso Sell 7/18/12 8,174,764 7,797,539 (377,225) Mexican Peso Sell 8/16/12 8,151,969 8,170,909 18,940 New Zealand Dollar Sell 7/18/12 15,791,938 15,324,317 (467,621) Norwegian Krone Buy 7/18/12 58,924,768 57,660,716 1,264,052 Norwegian Krone Sell 7/18/12 58,924,768 57,299,183 (1,625,585) Norwegian Krone Buy 8/16/12 5,930,662 5,816,015 114,647 Polish Zloty Buy 7/18/12 1,673,555 1,631,616 41,939 Polish Zloty Sell 7/18/12 1,673,555 1,578,055 (95,500) Singapore Dollar Buy 7/18/12 1,985,467 2,022,921 (37,454) South African Rand Buy 7/18/12 3,422,828 3,742,570 (319,742) South Korean Won Buy 7/18/12 6,787,499 6,794,599 (7,100) Swedish Krona Buy 7/18/12 55,221,954 54,662,274 559,680 Swedish Krona Sell 7/18/12 55,221,954 53,223,668 (1,998,286) Swedish Krona Buy 8/16/12 34,567,918 33,904,144 663,774 Taiwan Dollar Sell 7/18/12 1,959,451 1,905,610 (53,841) Thai Baht Buy 7/18/12 7,880,422 7,952,689 (72,267) Turkish Lira Buy 7/18/12 14,976,951 14,817,798 159,153 Turkish Lira Sell 7/18/12 14,976,951 15,051,827 74,876 Turkish Lira Buy 8/16/12 14,885,313 14,968,943 (83,630) UBS AG Australian Dollar Buy 7/18/12 78,317,219 76,578,395 1,738,824 Australian Dollar Sell 7/18/12 78,317,219 75,468,031 (2,849,188) Australian Dollar Buy 8/16/12 13,942,407 13,687,454 254,953 British Pound Buy 7/18/12 26,177,715 25,707,262 470,453 British Pound Sell 7/18/12 26,177,715 25,680,808 (496,907) British Pound Buy 8/16/12 9,083 9,000 83 Canadian Dollar Buy 7/18/12 51,695,355 51,199,524 495,831 Canadian Dollar Sell 7/18/12 51,695,355 51,008,181 (687,174) Canadian Dollar Sell 8/16/12 37,018,053 36,737,467 (280,586) Czech Koruna Buy 7/18/12 23,205,763 23,013,787 191,976 Czech Koruna Sell 7/18/12 23,205,763 22,793,811 (411,952) Czech Koruna Sell 8/16/12 15,191,136 15,234,474 43,338 Euro Buy 7/18/12 77,352,048 76,228,459 1,123,589 Euro Sell 7/18/12 77,352,048 76,937,934 (414,114) Euro Sell 8/16/12 24,738,591 24,305,330 (433,261) Hungarian Forint Buy 7/18/12 16,141,269 15,437,035 704,234 Hungarian Forint Sell 7/18/12 16,141,269 15,326,793 (814,476) Hungarian Forint Buy 8/16/12 4,929,609 4,953,862 (24,253) Indian Rupee Sell 7/18/12 7,681,137 7,689,596 8,459 Japanese Yen Buy 7/18/12 50,602,176 51,391,764 (789,588) Japanese Yen Sell 7/18/12 50,602,176 51,307,307 705,131 Japanese Yen Buy 8/16/12 24,771,057 24,946,199 (175,142) Mexican Peso Buy 7/18/12 16,229,559 15,464,524 765,035 Mexican Peso Sell 7/18/12 16,229,559 15,337,594 (891,965) Mexican Peso Sell 8/16/12 175,917 176,165 248 New Zealand Dollar Sell 7/18/12 3,598,233 3,260,845 (337,388) Norwegian Krone Buy 7/18/12 37,073,942 36,425,462 648,480 Norwegian Krone Sell 7/18/12 37,073,942 36,133,057 (940,885) Norwegian Krone Sell 8/16/12 10,994,111 10,781,582 (212,529) Philippines Peso Buy 7/18/12 8,103,579 7,902,955 200,624 Polish Zloty Buy 7/18/12 12,193,253 11,827,995 365,258 Polish Zloty Sell 7/18/12 12,193,253 11,643,878 (549,375) Polish Zloty Buy 8/16/12 869,399 869,481 (82) Singapore Dollar Sell 7/18/12 6,023,423 5,964,930 (58,493) South African Rand Buy 7/18/12 8,100,630 7,771,407 329,223 South African Rand Sell 7/18/12 8,100,630 7,907,258 (193,372) South Korean Won Buy 7/18/12 7,988,519 7,765,163 223,356 South Korean Won Sell 7/18/12 7,988,519 7,764,664 (223,855) Swedish Krona Buy 7/18/12 26,936,247 25,917,371 1,018,876 Swedish Krona Sell 7/18/12 26,936,247 25,995,629 (940,618) Swedish Krona Buy 8/16/12 6,708,557 6,573,381 135,176 Swiss Franc Buy 7/18/12 27,586,834 27,075,356 511,478 Swiss Franc Sell 7/18/12 27,586,834 27,225,458 (361,376) Swiss Franc Sell 8/16/12 27,606,470 27,094,133 (512,337) Taiwan Dollar Sell 7/18/12 1,025,169 983,484 (41,685) Thai Baht Buy 7/18/12 7,880,422 7,957,993 (77,571) Turkish Lira Buy 7/18/12 12,911,804 12,679,415 232,389 Turkish Lira Sell 7/18/12 12,911,804 12,952,689 40,885 Turkish Lira Buy 8/16/12 12,832,803 12,880,006 (47,203) Westpac Banking Corp. Australian Dollar Buy 7/18/12 39,381,364 38,728,755 652,609 Australian Dollar Sell 7/18/12 39,381,364 37,415,053 (1,966,311) Australian Dollar Buy 8/16/12 20,026,277 19,954,885 71,392 British Pound Buy 7/18/12 25,789,480 25,645,176 144,304 British Pound Sell 7/18/12 25,789,480 25,495,181 (294,299) British Pound Buy 8/16/12 19,696,824 19,518,037 178,787 Canadian Dollar Buy 7/18/12 25,482,656 25,164,744 317,912 Canadian Dollar Sell 7/18/12 25,482,656 25,479,000 (3,656) Canadian Dollar Sell 8/16/12 25,466,335 25,150,111 (316,224) Euro Buy 7/18/12 93,667,785 91,943,766 1,724,019 Euro Sell 7/18/12 93,667,785 92,966,944 (700,841) Euro Sell 8/16/12 67,409,184 66,230,102 (1,179,082) Japanese Yen Buy 7/18/12 21,098,340 21,146,204 (47,864) Japanese Yen Sell 7/18/12 21,098,340 21,491,705 393,365 Japanese Yen Buy 8/16/12 3,395,973 3,419,906 (23,933) Mexican Peso Buy 7/18/12 15,925,629 15,691,241 234,388 Mexican Peso Sell 7/18/12 15,925,629 15,225,736 (699,893) Mexican Peso Sell 8/16/12 7,647,358 7,668,281 20,923 Norwegian Krone Buy 7/18/12 36,956,163 36,021,489 934,674 Norwegian Krone Sell 7/18/12 36,956,163 35,942,670 (1,013,493) Norwegian Krone Buy 8/16/12 10,447,221 10,252,858 194,363 Swedish Krona Buy 7/18/12 28,699,330 27,871,399 827,931 Swedish Krona Sell 7/18/12 28,699,330 28,129,477 (569,853) Swedish Krona Buy 8/16/12 28,668,796 28,102,574 566,222 Total FUTURES CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 465 $52,538,132 Sep-12 $192,259 Australian Government Treasury Bond 10 yr (Short) 20 2,568,119 Sep-12 15,047 Canadian Government Bond 10 yr (Long) 358 48,683,921 Sep-12 437,509 Euro-Swiss Franc 3 Month (Short) 547 144,105,094 Dec-12 (2,102,379) Japanese Government Bond 10 yr (Long) 9 16,178,270 Sep-12 46,060 Japanese Government Bond 10 yr Mini (Long) 59 10,606,493 Sep-12 32,144 U.K. Gilt 10 yr (Short) 103 19,214,058 Sep-12 133,444 U.S. Treasury Note 10 yr (Long) 152 20,273,000 Sep-12 (16,967) Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received $201,792,634) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $41,851,085 Aug-16/4.35 $7,002,942 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 106,463,926 Aug-16/4.68 2,138,860 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 106,463,926 Aug-16/4.68 20,323,325 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 86,626,761 Jul-16/4.67 1,748,128 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 86,626,761 Jul-16/4.67 16,476,237 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 35,487,976 Jul-16/4.80 665,045 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 35,487,976 Jul-16/4.80 7,101,925 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 123,579,123 Jun-16/4.89 1,045,727 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 123,579,123 Jun-16/4.39 12,591,477 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 125,585,277 Jun-16/5.12 991,370 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 125,585,277 Jun-16/4.12 11,550,957 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 377,999,419 May-16/4.705 3,499,519 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 377,999,419 May-16/4.705 43,965,868 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 482,242 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 97,522,326 May-16/5.11 766,721 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 97,522,326 May-16/4.11 8,940,652 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 10,878,400 Aug-12/2.855 326 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 10,878,400 Aug-12/2.855 1,054,008 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 482,242 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 482,242 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 100,615,452 May-16/4.60 943,773 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 100,615,452 May-16/4.60 11,470,162 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 8,885,697 May-16/4.765 79,971 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 8,885,697 May-16/4.765 1,075,169 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 42,739,547 Sep-16/3.49 1,836,518 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 42,739,547 Sep-16/3.49 4,275,237 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 482,242 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 101,118,714 May-16/4.86 913,102 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 101,118,714 May-16/4.36 10,253,438 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 88,935,500 Aug-15/4.375 3,090,509 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 88,935,500 Aug-15/4.375 30,669,407 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 88,935,500 Aug-15/4.46 2,877,953 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 88,935,500 Aug-15/4.46 31,982,985 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 49,952,737 Jul-16/4.79 938,112 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 49,952,737 Jul-16/4.79 9,407,099 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 89,044,022 Jul-16/4.74 1,714,097 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 89,044,022 Jul-16/4.74 16,446,431 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 122,794,492 Jun-16/4.575 1,172,687 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 122,794,492 Jun-16/4.575 13,443,541 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 153,027,000 Sep-15/4.04 3,166,129 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 153,027,000 Sep-15/4.04 22,113,932 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 482,240 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds receivable $32,554,844) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, July 1, 2042 $31,000,000 7/12/12 $32,579,063 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $199,305,000 $— 5/14/14 0.58% 3 month USD-LIBOR-BBA $(170,357) 220,862,000 — 5/14/17 3 month USD-LIBOR-BBA 1.0925% 1,761,121 306,682,000 — 5/14/14 3 month USD-LIBOR-BBA 0.577% 242,536 295,858,000 — 5/14/17 1.1005% 3 month USD-LIBOR-BBA (2,474,510) 13,516,000 358,749 6/20/22 2.183% 3 month USD-LIBOR-BBA (156,536) CAD 28,405,000 — 6/13/14 1.285% 3 month CAD-BA-CDOR (15,880) CAD 48,444,000 — 6/13/17 1.5875% 3 month CAD-BA-CDOR (82,189) CAD 12,157,000 — 6/13/22 2.20% 3 month CAD-BA-CDOR (37,461) Barclay’s Bank, PLC $665,533,000 (E) 10,685,101 9/19/22 2.00% 3 month USD-LIBOR-BBA 868,489 108,094,000 (E) (130,553) 9/19/14 0.60% 3 month USD-LIBOR-BBA (187,843) 9,000,000 (E) 4,950 9/19/14 3 month USD-LIBOR-BBA 0.60% 9,720 28,000,000 (E) (53,760) 9/19/17 1.10% 3 month USD-LIBOR-BBA (140,840) 227,069,000 (E) (3,088,301) 9/19/22 3 month USD-LIBOR-BBA 2.00% 260,967 35,000,000 (E) (2,026,500) 9/19/42 3 month USD-LIBOR-BBA 2.75% (422,450) 27,810,000 — 6/15/22 1.807% 3 month USD-LIBOR-BBA (91,083) 13,516,000 356,147 6/20/22 2.183% 3 month USD-LIBOR-BBA (159,138) AUD 7,717,000 — 6/22/22 6 month AUD-BBR-BBSW 4.035% 28,015 AUD 34,670,000 — 6/22/22 4.06% 6 month AUD-BBR-BBSW (199,174) AUD 36,601,000 — 6/29/22 3.9275% 6 month AUD-BBR-BBSW 196,999 EUR 170,294,000 — 6/18/14 0.935% 6 month EUR-EURIBOR-REUTERS (323,875) EUR 87,172,000 — 6/18/17 1.365% 6 month EUR-EURIBOR-REUTERS (322,332) EUR 52,994,000 — 6/18/22 1.945% 6 month EUR-EURIBOR-REUTERS 250,842 EUR 5,200,000 — 6/18/42 6 month EUR-EURIBOR-REUTERS 2.24% (83,209) EUR 59,047,000 — 6/19/22 6 month EUR-EURIBOR-REUTERS 1.934% (357,271) EUR 19,427,000 — 6/19/22 1.885% 6 month EUR-EURIBOR-REUTERS 229,313 EUR 30,198,000 — 6/25/22 6 month EUR-EURIBOR-REUTERS 1.97682% (44,241) GBP 43,243,000 — 6/14/17 6 month GBP-LIBOR-BBA 1.3775% 368,633 GBP 8,656,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 37,586 GBP 81,650,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (11,738,421) GBP 36,488,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (7,948,421) GBP 123,490,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 16,046,719 Citibank, N.A. $10,846,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 281,562 612,030,000 (E) 887,153 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,016,260) 15,026,000 (E) 88,654 9/19/17 3 month USD-LIBOR-BBA 1.10% 135,384 311,046,000 (E) 3,773,468 9/19/22 2.00% 3 month USD-LIBOR-BBA (814,461) 70,457,000 (E) 6,378 9/19/14 0.60% 3 month USD-LIBOR-BBA (30,964) 113,238,000 (E) (1,526,395) 9/19/22 3 month USD-LIBOR-BBA 2.00% 143,865 8,420,000 (E) (505,620) 9/19/42 3 month USD-LIBOR-BBA 2.75% (119,731) Credit Suisse International 578,893,000 (E) (3,989,524) 9/19/22 3 month USD-LIBOR-BBA 2.00% 4,549,149 496,018,000 (E) 392,746 9/19/14 3 month USD-LIBOR-BBA 0.60% 655,634 363,693,000 (E) (465,501) 9/19/17 3 month USD-LIBOR-BBA 1.10% 665,586 12,717,000 (E) (548,625) 9/19/42 3 month USD-LIBOR-BBA 2.75% 34,196 1,417,853,700 (E) 11,377,766 9/19/22 2.00% 3 month USD-LIBOR-BBA (9,535,577) 83,312,000 (E) 3,401,697 9/19/42 2.75% 3 month USD-LIBOR-BBA (416,491) 284,053,000 (E) (43,648) 9/19/14 0.60% 3 month USD-LIBOR-BBA (194,195) 214,167,000 (E) (719,188) 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,385,248) 39,163,000 — 6/25/22 3 month USD-LIBOR-BBA 1.7975% 63,118 20,335,000 — 7/2/22 1.7175% 3 month USD-LIBOR-BBA 129,941 12,257,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 719,854 CAD 213,478,000 — 6/13/14 1.28797% 3 month CAD-BA-CDOR (132,229) CAD 7,676,000 — 6/13/17 3 month CAD-BA-CDOR 1.57927% 10,052 CAD 90,954,000 — 6/13/22 3 month CAD-BA-CDOR 2.19177% 212,905 CAD 28,425,000 — 6/15/22 2.135% 3 month CAD-BA-CDOR 80,621 CAD 25,159,000 — 6/29/22 2.1725% 3 month CAD-BA-CDOR 6,981 CHF 6,285,000 — 5/11/22 6 month CHF-LIBOR-BBA 0.975% (5,803) CHF 52,573,000 — 5/14/22 1.0125% 6 month CHF-LIBOR-BBA (150,944) CHF 53,217,000 — 6/19/22 0.94% 6 month CHF-LIBOR-BBA 400,198 EUR 119,996,000 — 6/15/14 6 month EUR-EURIBOR-REUTERS 0.943% 253,259 EUR 48,466,000 — 6/15/17 6 month EUR-EURIBOR-REUTERS 1.377% 224,075 EUR 45,797,000 — 6/15/22 6 month EUR-EURIBOR-REUTERS 1.947% (193,282) EUR 161,600,000 — 6/28/14 0.85% 6 month EUR-EURIBOR-REUTERS 19,509 EUR 19,246,000 — 7/2/22 6 month EUR-EURIBOR-REUTERS 1.937% (127,624) EUR 18,241,000 — 7/3/22 6 month EUR-EURIBOR-REUTERS 1.985% (19,239) EUR 16,298,000 — 7/3/22 6 month EUR-EURIBOR-REUTERS 1.976% (34,398) GBP 37,196,000 — 6/13/17 1.44% 6 month GBP-LIBOR-BBA (496,062) GBP 38,210,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1675% 377,784 GBP 38,635,000 — 6/15/22 6 month GBP-LIBOR-BBA 2.0125% (476,980) GBP 14,034,000 — 6/15/22 1.96% 6 month GBP-LIBOR-BBA 280,366 GBP 81,675,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 10,907,806 MXN 364,910,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 2,252,388 SEK 921,110,000 — 5/16/22 2.205% 3 month SEK-STIBOR-SIDE 2,195,773 SEK 98,415,000 — 6/19/22 3 month SEK-STIBOR-SIDE 2.38% (19,224) SEK 122,845,000 — 7/2/22 3 month SEK-STIBOR-SIDE 2.325% (115,254) Deutsche Bank AG $5,491,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 138,812 247,418,000 (E) 2,115,960 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,533,457) 47,331,000 (E) (724,638) 9/19/22 3 month USD-LIBOR-BBA 2.00% (26,505) 7,002,000 (E) (6,162) 9/19/17 3 month USD-LIBOR-BBA 1.10% 15,614 KRW 42,221,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (394,213) MXN 364,910,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 2,314,490 PLN 73,361,000 — 4/16/17 5.01% 6 month PLN-WIBOR-WIBO (398,817) ZAR 158,430,000 — 4/17/17 3 month ZAR-JIBAR-SAFEX 6.76% 490,549 Goldman Sachs International $2,322,096,000 (E) 1,265,323 9/19/14 0.60% 3 month USD-LIBOR-BBA 34,610 99,039,000 (E) 184,213 9/19/14 3 month USD-LIBOR-BBA 0.60% 236,703 698,058,000 (E) 8,657,942 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,638,414) 166,043,000 (E) (2,150,530) 9/19/22 3 month USD-LIBOR-BBA 2.00% 298,604 9,297,000 (E) (4,091) 9/19/17 1.10% 3 month USD-LIBOR-BBA (33,004) 30,579,000 (E) (1,792,717) 9/19/42 3 month USD-LIBOR-BBA 2.75% (391,282) 169,095,300 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 8,949 45,563,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (5,690) AUD 18,034,000 — 6/21/22 4.005% 6 month AUD-BBR-BBSW (14,726) AUD 6,426,000 — 6/22/22 4.035% 6 month AUD-BBR-BBSW (23,328) CHF 82,034,000 — 6/29/22 0.985% 6 month CHF-LIBOR-BBA 281,404 EUR 14,784,000 — 6/15/17 1.381% 6 month EUR-EURIBOR-REUTERS (71,939) EUR 29,142,000 — 6/15/22 6 month EUR-EURIBOR-REUTERS 1.952% (105,945) EUR 4,139,000 — 6/15/42 2.262% 6 month EUR-EURIBOR-REUTERS 40,153 EUR 58,686,000 — 6/19/22 6 month EUR-EURIBOR-REUTERS 1.919% (458,686) GBP 70,096,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 2,633,643 GBP 36,428,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 3,433,180 GBP 66,299,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (1,984,271) GBP 71,573,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 759,484 GBP 23,291,000 — 6/13/17 1.4425% 6 month GBP-LIBOR-BBA (315,406) GBP 8,632,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% (16,680) GBP 63,643,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (6,224,672) GBP 63,644,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (5,612,758) GBP 7,383,000 — 6/28/22 2.02375% 6 month GBP-LIBOR-BBA 84,769 SEK 98,145,000 — 5/16/22 3 month SEK-STIBOR-SIDE 2.205% (233,961) SEK 252,260,000 — 5/29/22 3 month SEK-STIBOR-SIDE 2.215% (571,341) SEK 212,159,000 — 6/11/22 2.28% 3 month SEK-STIBOR-SIDE 311,781 JPMorgan Chase Bank NA $457,935,200 (E) 5,411,693 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,342,851) 34,953,000 (E) 25,771 9/19/14 0.60% 3 month USD-LIBOR-BBA 7,245 20,117,000 (E) 17,301 9/19/17 1.10% 3 month USD-LIBOR-BBA (45,263) 37,250,000 (E) (642,563) 9/19/22 3 month USD-LIBOR-BBA 2.00% (93,125) 4,393,000 (E) 402,662 9/19/42 2.75% 3 month USD-LIBOR-BBA 201,331 18,422,000 (E) (1,200,264) 9/19/42 3 month USD-LIBOR-BBA 2.75% (355,983) CAD 41,210,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (1,155,280) CAD 72,924,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 672,086 CAD 245,603,000 — 6/13/14 3 month CAD-BA-CDOR 1.2825% 124,945 CAD 40,671,000 — 6/13/17 3 month CAD-BA-CDOR 1.56% 16,132 CAD 23,251,000 — 6/13/22 2.175% 3 month CAD-BA-CDOR (19,525) CAD 21,865,000 — 6/25/22 2.1725% 3 month CAD-BA-CDOR 1,482 EUR 1,258,000 — 6/15/42 2.245% 6 month EUR-EURIBOR-REUTERS 18,186 EUR 30,378,000 — 3/23/14 1 month EUR-EONIA-OIS-COMPOUND 0.506% 179,840 EUR 49,836,000 — 3/23/17 1 month EUR-EONIA-OIS-COMPOUND 1.147% 1,370,421 GBP 16,737,000 — 6/13/17 6 month GBP-LIBOR-BBA 1.446% 230,891 GBP 7,322,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 80,348 JPY 5,487,600,000 — 6/25/22 0.85% 6 month JPY-LIBOR-BBA (88,851) JPY 7,598,700,000 — 7/2/22 6 month JPY-LIBOR-BBA 0.8225% (160,653) JPY 8,709,509,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% 1,911,997 JPY 2,192,700,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 1,330,131 JPY 2,948,000,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (276,600) JPY 7,400,300,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA (2,046,010) MXN 232,234,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (1,324,177) MXN 299,735,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (1,739,797) MXN 52,130,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 341,204 MXN 325,230,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (1,161,676) MXN 778,041,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (2,779,054) MXN 325,230,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 1,547,770 MXN 528,640,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 2,830,501 The Royal Bank of Scotland PLC $42,883,000 (E) 42,883 9/19/22 2.00% 3 month USD-LIBOR-BBA (589,641) UBS AG CHF 419,232,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (2,710,654) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $9,466,693 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools $31,069 1,634,908 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 99 4,313,180 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 7,882 3,689,030 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,035 4,313,180 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 3,347 3,947,147 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 14,581 3,619,138 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 12,623 11,751,363 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 38,567 9,384,893 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 35,185 16,284,047 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (84,051) 20,652,670 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 66,626 12,944,273 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 780 5,884,406 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 355 5,164,643 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 19,363 5,901,998 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 19,040 3,276,661 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 11,431 3,616,156 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,868 40,544,885 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (209,275) 30,891,203 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 115,814 11,702,891 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 37,754 1,367,577 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 942 2,092,952 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,209 11,480,947 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (59,260) 72,920,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (2,131,670) 25,992,087 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 20,167 5,454,448 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 4,232 54,922,178 197,377 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 122,091 5,097,239 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 13,530 61,976,998 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (319,898) 38,579,498 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 124,459 17,112,902 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (88,329) 809,647 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Ginnie Mae II pools (1,145) 58,086,468 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 202,639 166,460,119 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 624,072 12,076,905 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 9,370 46,997,509 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 176,197 8,295,214 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 27,224 26,900,015 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 88,283 19,501,982 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 64,003 276,316 — 1/12/39 (6.00%)1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 438 4,410,392 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 1,888 Citibank, N.A. 5,013,392 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,796 30,157,823 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 113,064 Credit Suisse International 17,707,346 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 66,386 92,076,343 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 263,394 8,339,532 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 503 1,635,126 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (529) 18,388,178 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,109 3,689,030 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,830 28,065,056 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (144,859) 268,463 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 241 1,035,119 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,045 1,456,356 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,918 1,518,623 — 1/12/39 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,749 4,285,706 — 1/12/42 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,300) 4,285,706 — 1/12/42 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 14,278 Deutsche Bank AG 6,984,220 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 22,531 28,065,056 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (144,859) 747,568 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic MBX Index 5.50% 30 year Fannie Mae pools 2,416 1,419,743 — 1/12/36 5.50% (1 month USD-LIBOR) Synthetic MBX Index 5.50% 30 year Fannie Mae pools 4,367 Goldman Sachs International 24,625,459 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,485 3,947,147 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 238 3,619,138 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,172 41,680,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 758,993 31,260,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 538,297 9,750,268 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 14,948 8,416,896 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 507 470,500 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 28 14,113,683 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (72,849) 5,302,191 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27,368) 3,508,132 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (18,107) 19,063,929 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,149 720,570 1,576 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,388 5,388,169 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (23,045) 6,080,762 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 31,386 6,514,566 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (21,380) 5,047,985 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic MBX Index 5.50% 30 year Fannie Mae pools 15,536 6,229,174 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (21,731) 35,063,294 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,114 8,366,372 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 504 16,023,837 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 966 15,779,903 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 951 15,011,788 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 905 19,334,251 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (99,795) 721,478 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 309 879,190 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Ginnie Mae II pools (1,698) 962,865 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,970) 2,568,654 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,258) 877,267 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,528) 34,850,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 503,966 34,850,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 554,707 12,777,703 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 770 34,850,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 564,291 34,850,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 822,112 26,198,002 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,579 12,799,807 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 772 GBP 21,746,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (825,894) GBP 21,746,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (920,574) GBP 21,746,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (929,770) GBP 21,746,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (1,353,105) The Royal Bank of Scotland PLC $3,947,147 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 238 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(147,863) $16,610,000 12/20/19 (100 bp) $3,470,849 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 334,446 2,860,000 3/20/17 500 bp (363,446) Russian Federation, 7 1/2%, 3/31/30 — — 987,500 4/20/13 (112 bp) (5,392) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 2,045,000 9/20/13 715 bp 204,871 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 1,975,000 9/20/13 477 bp 120,631 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 1,975,000 9/20/13 535 bp 138,865 JPMorgan Chase Bank NA Russian Federation, 7 1/2%, 3/31/30 Baa1 — $495,000 9/20/13 276 bp 15,031 Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 3,545,000 10/20/12 339 bp 19,781 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2012. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $3,348,758,109. (b) The aggregate identified cost on a tax basis is $3,876,231,604, resulting in gross unrealized appreciation and depreciation of $296,800,152 and $181,140,869, respectively, or net unrealized appreciation of $115,659,283. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $69,964 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,325,260,791 and $1,388,802,029, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $549,202,506 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 80.7% Russia 4.1 Argentina 2.4 Venezuela 2.2 Luxembourg 1.4 Ukraine 1.0 Indonesia 0.9 United Kingdom 0.9 Netherlands 0.8 Brazil 0.8 Germany 0.7 Turkey 0.6 Mexico 0.6 Other 2.9 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $9,899,000,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $6,797,700,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average contract amount of approximately 5,100 futures contracts outstanding for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $5,192,800,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to gain exposure to rates of inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $34,541,800,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $82,900,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $172,288,082 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $126,016,218 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $119,523,736. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $94,248,622 $435,744 Convertible bonds and notes — 5,075,591 — Corporate bonds and notes — 1,379,749,932 — Foreign government and agency bonds and notes — 244,209,469 — Mortgage-backed securities — 1,027,928,330 — Purchased options outstanding — 524,727,334 — Senior loans — 59,603,684 — U.S. Government and agency mortgage obligations — 216,996,984 — U.S. Treasury obligations — 41,490,484 — Short-term investments 103,448,846 293,975,867 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(26,733,216) $— Futures contracts (1,262,883) — — Written options — (310,144,547) — TBA sale commitments — (32,579,063) — Interest rate swap contracts — (39,173,208) — Total return swap contracts — (1,453,099) — Credit default contracts — 3,414,607 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $4,117,891 $703,284 Foreign exchange contracts 83,275,766 110,008,982 Interest rate contracts 614,053,646 441,360,049 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Diversified Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012
